DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun, Sr. et al. (US 6,613,286).
Braun discloses method of analyzing a fluid sample; the method comprising the steps of:
providing a cartridge including a chamber (fig. 2, chambers 32a-32f) having a post (see fig. 3, center of chambers 32a-32f, center post 48 as seen in fig. 14) and a magnetic washer (fig. 14, ref. 46) engaged with the post (48); and an actuating magnet positioned proximate the chamber (the magnet 46 moves up and down within chamber 32a-32f); 
moving the magnetic washer along the post in a first direction with the actuating magnet (the magnetic washer 46 moves up and down the post in a first direction (col. 11, lines 16-45; the up direction when turned on); and 
moving the magnetic washer along the post in a second direction with the actuating magnet (col. 11, lines 16-45; the down direction controlled by the magnetic action down.  Braun states the one or more characteristics of the descent of the water can be measured by detecting the position of the magnetic washer under various conditions, e.g. after repeated raising and lowering of the washer; col. 13, line 56-col 14, line 34, states the magnetic washer 46 can be moved under the action of a magnet or by other means, for example, by the force of gravity.  For the second direction the prior art is being interpreted as moving magnetic washer in both directions by the magnet).  
Regarding claim 3, the method of claim 1, wherein the fluid sample is human blood (blood is disclosed in the abstract).  
Regarding claim 4, the method of claim 1, wherein the magnetic washer is a bar magnet (48).  
Regarding claim 5, the method of claim 1, further comprising the step of repeating the steps of moving the magnetic washer along the post in the first and second directions until changes in the viscosity of the fluid sample restrict further movement of the magnetic washer (col. 13, line 56-col 14, line 34).  
Regarding claim 6, the method of claim 5, further comprising the step of identifying a clot in the fluid sample and then assessing elastic properties of the clot (the viscosity of the blood after heparin is added to the sample is determined.  This changes the elasticity of the blood as it clots; col. 13, line 56-col 14, line 65).  
Regarding claim 7, the method of claim 6, wherein the elastic properties of the clot are assessed by applying a compressive force on the clot by moving the magnetic washer in a direction of the clot (col. 13, line 56-col 14, line 65).  
Regarding claim 8, the method of claim 7, wherein the direction is downward (col. 13, line 56-col 14, line 65).  
Regarding claim 9, the method of claim 6, wherein the washer is positioned within the clot; the method further comprising the step of applying strain in the clot by moving the magnetic washer with the actuating magnet to stretch the clot (col. 13, line 56-col 14, line 65; the washer moves within the blood sample within the chamber).  
Regarding claim 10, the method of claim 1, wherein the actuating magnet is an electromagnet (col. 13, line 56-col 14, line 65).  
Regarding claim 11, the method of claim 1, wherein the steps of moving the magnetic washer along the post in the first direction and moving the magnetic washer along the post in the second direction each include activating the actuating magnet (col. 13, line 56-col 14, line 65).  
Regarding claim 12, the method of claim 11, wherein the step of activating the actuating magnet includes arranging poles of the actuating magnet with poles of the magnetic washer (col. 13, line 56-col 14, line 65; the poles are inherently aligned with the washer to move the washer up and down within the chamber).  

Regarding claim 13, Braun discloses a method of analyzing a fluid sample; the method comprising the steps of: 
providing a cartridge (fig. 2) including a chamber (fig. 2, chambers 32a-32f) having a post and a bar magnet ( ,the bar magnet including N pole and a S pole; and 
an actuating magnet positioned proximate the chamber (col. 13, line 56-col 14, line 34), 
the actuating magnet having a N pole and a S pole; moving the bar magnet along the post in a first direction away from the actuating magnet with the actuating magnet by aligning the N pole of the bar magnet with the N pole of the actuating magnet (col. 13, line 56-col 14, line 34); and 
moving the bar magnet along the post in a second direction toward the actuating magnet with the actuating magnet by aligning the N pole of the bar magnet with the S pole of the actuating magnet (col. 13, line 56-col 14, line 34) Regarding the N and S pole of the magnetic object 46 of Braun, it is inherent that the ferromagnetic object has a N and S pole because the inherent properties of a “magnet”.  The magnetic actuator that moves the magnet up and down as a polarity change that moves the magnetic object 46 within the chamber as described in col. 14.  
Regarding claim 14, the method of claim 13, wherein the actuating magnet is a permanent horseshoe magnet (the actuating magnet inherently is a permanent magnet).  
Regarding claim 15, the method of claim 13, wherein the actuating magnet is an electromagnet (the actuating magnet inherently is an electromagnet).  
Regarding claim 17, the method of claim 13, further comprising the step of compressing a clot formed in the fluid sample against one of a floor of the chamber and a ceiling of the chamber by moving the bar magnet (the viscosity is measured during clotting.  The clot is within the chamber where the magnet moves up and down.  Compression of a clot inherently occurs within the chamber).  
Regarding claim 18, the method of claim 13, further comprising the step of stretching a clot formed in the fluid sample by moving the bar magnet (the clot being in the chamber when the magnet is moved up and down inherently can be stretched).  
Regarding claim 19, the method of claim 13, wherein the fluid sample is human blood (abstract discloses blood).


Allowable Subject Matter
Claim 2 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Braun does not teach the magnetic washer is threadably connected to the post.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797